     Case 2:20-cv-02221-JAM-DMC Document 11 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VLADISLAV DAVIDZON,                              No. 2:20-CV-2221-JAM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    SF MARKETS, LLC, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On the Court’s own

18   motion, the scheduling conference set for March 10, 2021, before the undersigned in Redding,

19   California, is vacated pending the Court’s final ruling on Defendants’ motion to dismiss.

20                  IT IS SO ORDERED.

21

22   Dated: February 17, 2021
                                                           ____________________________________
23                                                         DENNIS M. COTA
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                       1
